Citation Nr: 1756721	
Decision Date: 12/07/17    Archive Date: 12/15/17      

DOCKET NO. 09-50 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for impotence related to a fractured pelvis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 8, 1985 to June 28, 1992. The Veteran had additional service between June 29, 1992 and July 1, 1993 which has been determined to be dishonorable for VA purposes. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2010, the Veteran testified at a hearing in front of a Decision Review Officer (DRO) at the RO. A transcript of this hearing is associated with the claims file. 

This case was previously before the Board in February 2012, when the claim listed above was remanded for further development. An increased rating claim for residuals of a fractured pelvis was additionally remanded at that time. In an August 2015 rating decision, the RO granted a 10 percent disability rating for the Veteran's service-connected residuals of a fractured pelvis, for the entire rating period on appeal. The rating decision notified the Veteran that the 10 percent evaluation awarded was the highest schedular evaluation allowed by law for limitation of extension of his thigh (the diagnostic code he is rated under by analogy). The Veteran has not asserted that an extraschedular rating is warranted. As the highest schedular rating available has been granted for residuals of a fractured pelvis for the entirety of the rating period on appeal, and as no claim for an extraschedular rating has been raised by the Veteran or by the record, the Board thus finds that this issue is no longer on appeal. See AB v. Brown, 6 Vet. App. 35 (1993). With respect to his increased rating claim for entitlement to a compensable rating for impotence related to a fractured pelvis an August 2015 supplemental statement of the case was most recently issued, and the case is once again before the Board. 

The issue of entitlement to an increased rating for urethral stricture has been raised by the record in a November 2017 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 


FINDING OF FACT

For the entire appeal period, the Veteran's impotence is manifested by a loss of erectile power, with penis deformity.


CONCLUSION OF LAW

The criteria establishing a 20 percent evaluation for impotence have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a 20 percent rating for impotence herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and its implementing regulations.

The Veteran is seeking a compensable evaluation for his service-connected impotence. Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's impotence has been rated under Diagnostic Code 7522. Under this Code, loss of erectile power, with penis deformity, is evaluated as 20 percent disabling. 38 C.F.R. § 4.115b, Diagnostic Code 7522. In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31. This code also notes the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350, which the Veteran has already been awarded.

At a May 2008 VA examination the Veteran was diagnosed with impotence related to a pelvic fracture with urethral injury. He was diagnosed with erectile dysfunction in August 2009 and April 2010 VA examinations. 

In response to the Board's February 2012 remand, the Veteran underwent a VA Male Reproductive System examination in April 2014. At that time, the diagnosis of erectile dysfunction was confirmed. The examiner noted that the Veteran's erectile dysfunction was a residual of a pelvic fracture in service. It was noted that the Veteran was not able to achieve an erection sufficient for penetration and ejaculation with or without medication. A physical examination noted that his penis was abnormal. The VA examiner noted a penis deformity and stated that he could not do an examination secondary to massive bilateral inguinal hernias descended in the scrotum. 

Therefore, considering the pertinent evidence in light of the governing legal authority, the Board finds that a 20 percent rating for impotence is warranted. The Board finds that the loss of erectile power has been confirmed by the medical record, as well as the statements of the Veteran. In addition, the VA examiner diagnosed him with a penile deformity. 

As the medical and lay evidence of record shows that, for the entire appeal period, the Veteran's impotence is manifested not only by erectile dysfunction, but also by a penile deformity, the diagnostic criteria for a compensable rating under Diagnostic Code 7522 have been met. In conclusion, a rating of 20 percent-the highest schedular rating available-is granted pursuant to Diagnostic Code 7522, for erectile dysfunction, for the entirety of the appeal period. 


ORDER

A rating of 20 percent for impotence is granted.



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


